2017 UT App 127



               THE UTAH COURT OF APPEALS

                      MORIAH LEE CHESLEY,
                           Appellee,
                              v.
                    BENJAMIN WADE CHESLEY,
                          Appellant.

                             Opinion
                        No. 20160193-CA
                        Filed July 28, 2017

            Third District Court, Tooele Department
               The Honorable Robert W. Adkins
                         No. 144300327

             David Pedrazas, Attorney for Appellant
             Mary C. Corporon, Attorney for Appellee

  JUDGE MICHELE M. CHRISTIANSEN authored this Opinion, in
which JUDGES STEPHEN L. ROTH and JILL M. POHLMAN concurred.

CHRISTIANSEN, Judge:

¶1     Benjamin Wade Chesley appeals from a divorce decree,
challenging the trial court’s alimony award in favor of Moriah
Lee Chesley.1 Because we cannot discern from the record before
us whether the trial court properly calculated alimony, we
vacate the alimony award and remand for the entry of more
complete findings.




1. Because the parties still share a last name, we refer to them by
their first names for clarity, with no disrespect intended by the
apparent informality. See Earhart v. Earhart, 2015 UT App
308, ¶ 2 n.1, 365 P.3d 719.
                        Chesley v. Chesley


¶2    Benjamin and Moriah married in August 2007.2 They had
two children together. Moriah filed for divorce in July 2014.

¶3     In October 2014, Moriah filed a motion for temporary
alimony, accompanied by an affidavit in support of her motion.
In her affidavit, Moriah claimed monthly expenses of $3,179.34
and a monthly income of $2,249.67, resulting in a shortfall of
$929.67. In November 2014, after a hearing on the matter, a
commissioner entered an order requiring Benjamin to pay
Moriah $900 per month in temporary alimony. Benjamin failed
to pay the temporary alimony.

¶4     Subsequently, during a day-long bench trial, the trial
court considered, among other things, whether Benjamin should
be required to pay permanent alimony to Moriah and in what
amount. The court heard evidence that Moriah was not
employed during the parties’ marriage “[b]ecause [she] spent all
[of her] time at home with the kids.” Moriah testified that she
was currently a full-time student and that she was getting a
degree so that she could “double [her] pay.” She also explained
that she was currently working part time instead of full time
because she “wasn’t hired to work full time, and [did] not have
the time going to school and taking care of the kids.” Moriah’s
updated financial declaration indicated that she had a gross
monthly income of $2,800 and monthly expenses of $3,933,
which included $1,200 per month in child care expenses. In
addition, Moriah testified that she had been receiving roughly
$1,700 in government subsidies per month and around $400 per
month from her father to help with bills.



2. “On appeal from a bench trial, we view the evidence in a light
most favorable to the trial court’s findings, and therefore recite
the facts consistent with that standard.” Kidd v. Kidd, 2014 UT
App 26, ¶ 2 n.1, 321 P.3d 200 (citation and internal quotation
marks omitted).




20160193-CA                     2              2017 UT App 127
                        Chesley v. Chesley


¶5     Benjamin testified that he earned $31.64 per hour and that
his monthly income varied depending on how much overtime he
worked. He testified that his total income in 2014 was around
$94,000. He further testified that his monthly expenses were
approximately $5,400, which included his $1,019 monthly child-
support obligation.

¶6     For purposes of its alimony determination, the court
imputed to Moriah income of $13 per hour for 40 hours per
week, or $2,253 per month. In addition, the court found that
Moriah’s income included $318 per month from her first
husband for child support, and $1,019 per month from Benjamin
for child support, bringing her total monthly income to $3,590.
The court determined that Benjamin’s income “has been going
up over the years” and that if it projected Benjamin’s income for
2015, “based on what [he’d] earned thus far, it would be above
$100,000 a year.” Nevertheless, the court set Benjamin’s monthly
income at $6,500 ($78,000 annually), observing that “that is very
conservative based on his history that his income has gone up.”

¶7      The court concluded that, “under all of the circumstances
in this case,” Moriah was entitled to an award of alimony and
awarded her alimony in the amount of $900 per month for 97
months, the length of the parties’ marriage.3 The court observed
that Moriah had qualified for the level of government subsidies
that she had been receiving only because she “basically had no
income,” and that the benefits she had been receiving were
“going to change substantially, and as to the child care, . . . it
may be unfortunate for the parties that the State won’t be paying
all of that that they’ve paid.” In addition, the court noted that
Moriah “needs a better job” and that she “needs to go back to


3. The court also entered judgment in favor of Moriah for $9,585
in past-due alimony (10 months of temporary alimony at $900
per month, less $315 for the value of Benjamin’s personal
property that Moriah had sold).




20160193-CA                     3              2017 UT App 127
                        Chesley v. Chesley


school to get a better job.” The court further observed that
Moriah had supported Benjamin “throughout the marriage and
his employment, in improving his employment, and that
[Moriah] needs to be able to have greater earning capacity than
she presently has.” The court clarified that, although it had
imputed income to Moriah as though she were working full
time, it was unsure that she would actually be able to work full
time while going to school. The court also noted that $900 per
month would not equalize the parties’ incomes and that
Benjamin was “going to have considerably more income” than
Moriah.

¶8     In response to the trial court’s ruling, Benjamin filed a
motion to amend the trial court’s findings of fact and for a new
trial pursuant to rules 52(b) and 59(a)(6) of the Utah Rules of
Civil Procedure, arguing that “the Court made no finding as to
the needs of [Moriah] in this matter.” Benjamin observed that
Moriah’s updated financial declaration indicated that she had
monthly expenses of $3,933 and that the court had found
Moriah’s monthly income to be $3,590. Benjamin contended that
Moriah’s monthly expenses included $1,200 per month in child
care expenses “of which [he] was ordered to pay one-half.”
Thus, according to Benjamin, Moriah’s monthly expenses should
have been reduced to $3,333 per month. Benjamin also argued
that “the Court failed to make any actual Findings of the need of
[Moriah]” and that Moriah “failed to demonstrate to the Court
her need of $900 per month in alimony.” Benjamin requested
that alimony be terminated “as [Moriah’s] income exceed[s] her
month[ly] expenses” or, alternatively, that “the Court make
additional findings as to the need of [Moriah] in this matter
based upon the evidence submitted before [the] Court.” The trial
court denied the motion, stating that “[t]he Court believes that
the evidence at trial clearly supported [Moriah’s] need for
alimony, and that the amount awarded was correct.”

¶9    On appeal, Benjamin challenges the trial court’s alimony
award. More specifically, he contends that the trial court failed



20160193-CA                    4               2017 UT App 127
                         Chesley v. Chesley


to properly consider and determine Moriah’s needs in awarding
her alimony. “Trial courts have considerable discretion in
determining alimony and determinations of alimony will be
upheld on appeal unless a clear and prejudicial abuse of
discretion is demonstrated.” Boyer v. Boyer, 2011 UT App 141,
¶ 9, 259 P.3d 1063 (brackets, ellipsis, citation, and internal
quotation marks omitted). “[W]here a trial court fails to enter
specific findings on the needs and condition of the recipient
spouse, making effective review of the alimony award
impossible, that omission is an abuse of discretion.” Bakanowski
v. Bakanowski, 2003 UT App 357, ¶ 10, 80 P.3d 153.

¶10 “The purposes of [an initial alimony award] are (1) to get
the parties as close as possible to the same standard of living that
existed during the marriage, (2) to equalize the standards of
living of each party, and (3) to prevent the recipient spouse from
becoming a public charge.” Roberts v. Roberts, 2014 UT App 211,
¶ 14, 335 P.3d 378 (citation and internal quotation marks
omitted). In determining the amount and duration of alimony,
trial courts consider at least the following factors:

       (i) the financial condition and needs of the recipient
       spouse;

       (ii) the recipient’s earning capacity or ability to
       produce income;

       (iii) the ability of the payor spouse to provide
       support;

       (iv) the length of the marriage;

       (v) whether the recipient spouse has custody of
       minor children requiring support;

       (vi) whether the recipient spouse worked in a
       business owned or operated by the payor spouse;
       and



20160193-CA                      5               2017 UT App 127
                        Chesley v. Chesley


      (vii) whether the recipient spouse directly
      contributed to any increase in the payor spouse’s
      skill by paying for education received by the payor
      spouse or enabling the payor spouse to attend
      school during the marriage.

Utah Code Ann. § 30-3-5(8)(a) (LexisNexis 2013).

¶11 In considering these factors, a trial court is required to
“make adequate findings on all material issues of alimony to
reveal the reasoning followed in making the award.” Taft v. Taft,
2016 UT App 135, ¶ 14, 379 P.3d 890 (citation and internal
quotation marks omitted); see also Roberts, 2014 UT App 211, ¶ 12
(“[A] trial court’s analysis of each factor must contain factual
findings with enough detail to permit meaningful appellate
review of its decision.”). Findings are adequate only when they
are sufficiently detailed and include enough subsidiary facts to
disclose the steps by which the trial court reached its ultimate
conclusion on each factual issue. Taft, 2016 UT App 135, ¶ 14.

¶12 Benjamin contends that the trial court failed to make
adequate findings as to Moriah’s needs in awarding alimony.
Moriah, on the other hand, contends that “the [trial] court
analyzed the facts under the applicable alimony factors, [and
made] sufficient findings to properly award alimony to [her].”

¶13 In awarding Moriah alimony, the trial court found that
Benjamin earned $6,500 per month and that, based on his
income, he had the ability to pay alimony. The court found that
Moriah had a monthly income of $3,590, which included $2,253
of imputed employment income and $1,337 in child support
from Benjamin and Moriah’s first husband. The court further
found that Moriah needed a better job; that she needed to go
back to school to get a better job; and that she had supported
Benjamin “throughout the marriage and his employment, in
improving his employment, and that [Moriah] needs to be able
to have greater earning capacity than she presently has.” The
court observed that Benjamin was “going to have considerably


20160193-CA                    6               2017 UT App 127
                         Chesley v. Chesley


more income” than Moriah. The court was also skeptical that
Moriah, who had custody of the parties’ two children, would be
able to work full time while attending school. In addition, the
court found that the benefits Moriah had been receiving from the
government were going to “change substantially” because of the
court’s alimony award.

¶14 Based on the foregoing, we agree with Moriah that the
trial court properly considered several of the relevant statutory
factors, including Moriah’s earning capacity, the length of the
parties’ marriage, and the fact that Moriah had custody of the
parties’ two children.4 See Utah Code Ann. § 30-3-5(8)(a)(ii), (iv),
(v). However, we ultimately conclude that, in considering
Moriah’s needs, the trial court failed to make sufficiently
detailed findings regarding her demonstrated financial need. See
Bakanowski v. Bakanowski, 2003 UT App 357, ¶ 13, 80 P.3d 153
(“The absence of findings of fact is a fundamental defect that
makes it impossible to review the issues that were briefed
without invading the trial court’s fact-finding domain.” (citation
and internal quotation marks omitted)). Namely, the court failed
to make any findings regarding Moriah’s monthly expenses and
to specifically identify what it relied on in determining that $900
was a reasonable amount of alimony. Indeed, even after
reviewing the record, we cannot determine how the $900
amount was calculated: Moriah’s updated financial declaration
indicated that she had monthly expenses of $3,933, and the trial
court found that Moriah had a monthly income of $3,590, a




4. Although the trial court found that Benjamin had the ability to
provide support, see Utah Code Ann. § 30-3-5(8)(a)(iii)
(LexisNexis 2013), the court did not make any findings regarding
Benjamin’s monthly expenses. Benjamin testified that his
monthly expenses were approximately $5,400, which included
his $1,019 per month child-support obligation.




20160193-CA                     7                2017 UT App 127
                         Chesley v. Chesley


difference of only $343.5 See generally Jensen v. Jensen, 2008 UT
App 392, ¶ 13, 197 P.3d 117 (observing that “regardless of the
payor spouse’s ability to pay more, the recipient spouse’s
demonstrated need must constitute the maximum permissible
alimony award (brackets, ellipsis, citation, and internal
quotation marks omitted)). Although the court generally
discussed Moriah’s need for more schooling and a better job as
justification for its alimony award, the court failed to, for
example, make any detailed findings regarding the cost of
tuition or retraining. Given the lack of clarity in the findings and
the record, we are simply unable to determine whether the $900
alimony award was proper.

¶15 We vacate the trial court’s alimony award and remand for
the entry of more complete findings.




5. On appeal, Benjamin also repeats the argument from his
motion to amend—that he was ordered to pay half of Moriah’s
child care expenses and that her monthly expenses should
therefore have been reduced by $600 (half of $1,200) to equal
$3,333 per month, “which is less than her income of $3590.”
Supra ¶ 8. Given our resolution of this appeal, we decline to
address this issue. Any determination regarding the parties’
child care expenses is more appropriately left to the trial court to
decide on remand.




20160193-CA                     8                2017 UT App 127